Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	The Terminal Disclaimer filed on 08/30/21 was approved. It links with Patent no.
10, 248, 933.
 	Applicant filed Terminal Disclaimer on August 30, 2021, to overcome the non- statutory obviousness-type double patenting rejection over claims 1-20 of Patent no. 10, 248, 933 and it has been entered.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 07/02/21 and 08/30/21 have been considered by the Examiner and made of record in the application file.
 
Allowable Subject Matter
 	Claims 1-20 are allowed.
 	The following is an Examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “providing, by a content management system, a content item for display by a native application in a first interface window controlled by the native application of a first computing device associated with a first user account of a first user, the content item 
 	Regarding claim 8, the prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “receiving, from a content management system, a content item for display to a first user in a first interface window controlled by a native application associated with a first user account of the first user, the content item synchronized between the first user account and a second user account of a second user, the content item being editable by the first user and the second user, and the synchronization causing edits made by the first user to the content item to be viewable by the second user and edits made by the second user to the content item to be viewable by the first user; generating for display an activity feed separate from the content item and displayed by a client application in a 

	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163